                  UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                      Case No. 1:18-96 MR- DLH

BRIAN HOGAN, both on his own
behalf and as representative of all
unnamed class members who are
similarly situated; BRIAN HOGAN, as
parent and next friend of H.H., both her
own behalf and as representative of all
unnamed class members who are
similarly situated,

                   Plaintiffs,
            vs.
CHEROKEE COUNTY; CHEROKEE                    NOTICE OF DESIGNATION OF
COUNTY DEPARTMENT OF                                MEDIATOR
SOCIAL SERVICES; SCOTT
LINDSAY both in his individual
capacity and official capacity as
attorney for Cherokee County
Department of Social Services; CINDY
PALMER, in both her individual
capacity and her official capacity as
Director of Cherokee County
Department of Social Services; DSS
SUPERVISOR DOE #1, et al.,

                   Defendants.



      Pursuant to this Court’s December 10, 2019 Pretrial Case Management Plan
[Document 35], the Parties have selected Anderson Cromer as a mediator in this
case.

      This the 30th day of December, 2019.




     Case 1:18-cv-00096-MR-WCM Document 36 Filed 12/30/19 Page 1 of 2
s/David A. Wijewickrama                            s/D. Brandon Christian
David A. Wijewickrama                              D. Brandon Christian
Davidwije17@yahoo.com                              Brandon.christian@gmail.com
Law Office of David A. Wijewickrama, PLLC          2962 Brookcrossing Drive
95 Depot Street                                    Fayetteville, NC 28306
Waynesville, NC 28786                              Telephone: 910-750-2265
Telephone: 828-452-5801                            Attorney for Plaintiff H.H. and Class
Facsimile: 828-454-1990                            Minors
Attorney for Plaintiff Hogan and Class
Parents

s/Melissa Jackson                                  s/John L. Kubis, Jr.
Melissa Jackson                                    John L. Kubis, Jr.
melissajacksonlaw@gmail.com                        jkubis@teaguecampbell.com
95 Depot Street                                    Teague Campbell Dennis & Gorham
Waynesville, NC 28786                              22 South Pack Square, Ste. 800
Telephone: 828-452-5801                            Asheville, NC 28801
Attorney for Plaintiff Hogan and Class Parents     Telephone: 828-254-4515
                                                   Attorney for Cindy Palmer in her
s/Patrick Flanagan                                 individual capacity
Patrick Flanagan
phf@cshlaw.com
Cranfill Sumner & Hartzog LLP
2907 Providence Road, Suite 200
Charlotte, NC 28211
Telephone: 704-940-3419
Facsimile: 704-831-5522
Attorney for Scott Lindsay in his individual
capacity

                                          s/Sean F. Perrin
                                          Sean F. Perrin
                                          Womble Bond Dickinson (US) LLP
                                          301 S. College Street, Ste. 3500
                                          Charlotte, North Carolina 28202
                                          Telephone: (704) 331-4992
                                          Facsimile: (704) 338-7814
                                          Attorney for Defendants Cherokee County,
                                          Cherokee County Department of Social
                                          Services, Scott Lindsay in his official
                                          capacity and Cindy Palmer in her official
                                          capacity
                                               2
      Case 1:18-cv-00096-MR-WCM Document 36 Filed 12/30/19 Page 2 of 2
